United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
No appearance, for the Director

Docket No. 08-1872
Issued: June 2, 2009

Oral Argument November 13, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2008 appellant timely appealed the April 14, 2008 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for a consequential injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant’s claimed disability beginning March 25, 2000 is causally
related to her July 12, 1999 employment-related post-traumatic stress disorder (PTSD).
FACTUAL HISTORY
This case was previously before the Board. Appellant, a 54-year-old distribution
machine clerk, has an accepted claim for PTSD, which arose on July 12, 1999 as a result of an

altercation with a supervisor.1 She was able to resume work on October 25, 1999. However,
appellant was reassigned to a different facility than her former supervisor.2
On March 24, 2000 appellant was treated in the emergency room for acute anxiety
reaction, which was attributed to “a combination of not taking her medications ... and having an
argument with her boss.” Earlier that same day she was involved in an incident with Ed
Loffredo, attendance control supervisor. According to appellant, Mr. Loffredo yelled at her and
waved his arms in a threatening manner after she asked him to sign a note she had written. The
note was essentially a list of forms she needed to submit regarding her workers’ compensation
claim.3 Appellant planned to post the to-do list in her locker as a reminder. Mr. Loffredo
refused to sign the note and allegedly told her he could care less if she got paid. Appellant
became distraught over the incident and was later transported by ambulance to a local hospital
emergency room. She stopped work effective March 25, 2000.
In an April 11, 2000 statement, Mr. Loffredo indicated that appellant approached him on
the evening of March 24, 2000 as he stood outside the attendance office, adjacent to the break
room. She asked that he sign a piece of paper. Appellant reportedly held the paper on the wall
and attempted to hand Mr. Loffredo a pen to sign with. He stated that he was aware of
appellant’s nervousness around supervisors, so he was cautious not to take a threatening stance.
Mr. Loffredo stated that he kept his hands in his pockets and used a soothing voice. He did not
reach for appellant’s pen and his hands remained in his pockets while he read the paper appellant
held up against the wall. According to Mr. Loffredo, the paper stated that “[he] was requiring
[appellant] to do things [and] ordering her on what to do.” He stated that he told appellant he
was not going to sign the paper. Mr. Loffredo reportedly explained to appellant that he was just
trying to make sure her paperwork was submitted properly, but he was not ordering or telling her
to do anything. Appellant then indicated she needed the note for her locker so that she would not
forget. Mr. Loffredo responded that, if all she needed was a reminder, he would help her prepare
a list of things to do each pay period, but he would not sign her paper. In a cracked voice,
appellant responded “You don’t understand.” She then turned and walked away.

1

On July 12, 1999 appellant had a heavy load of mail and she requested assistance from her supervisor,
Kristine L. Prusak, who responded “Too bad.” Although she later received some assistance, the work was not
completed until after her lunch break. When Ms. Prusak returned she yelled at appellant regarding the late
dispatches. She also used profanity and verbally threatened appellant. Later that same day, Ms. Prusak continued
her verbal assault while appellant waited outside the operations manager’s office to report the earlier incident with
Ms. Prusak. Appellant and Ms. Prusak reportedly had a strained relationship prior to July 12, 1999. However, the
instant claim was deemed compensable based solely upon the above-mentioned events of July 12, 1999.
2

Working apart from Ms. Prusak was the only precondition to appellant’s return to full-time employment. She
was assigned to the Priority Mail Annex in Aurora, Colorado, effective October 25, 1999.
3

The March 24, 2000 note appellant wanted Mr. Loffredo to sign reads as follows: “I Daniel Kuenz ... along
with Ed Lafreydo (sic) ... have instructed [appellant], she must fill out forms CA-7..., CA-20..., and CA-7a.... This
will be done for each pay period of leave without pay for continuation of pay.” The previous day, March 23, 2000,
appellant, her supervisor, Mr. Kuenz, and Mr. Loffredo had gone over the various forms appellant needed to submit
in order to receive compensation for her injury-related wage loss. Appellant had been experiencing difficulty
processing her paperwork through the employing establishment’s Injury Compensation Control Office (ICCO).
Mr. Kuenz and Mr. Loffredo intervened in an attempt to facilitate the process with ICCO.

2

Algeria Jackson, a coworker in the attendance office, overheard the March 24, 2000
conversation between Mr. Loffredo and appellant, however, she could not see them from her
vantage point. Ms. Jackson did not remember their exact words, but recalled that appellant
repeatedly asked Mr. Loffredo to write or sign something and he declined. Instead, Mr. Loffredo
offered to tell appellant “how to do it.” Ms. Jackson further stated that she did not hear
Mr. Loffredo yelling. Mr. Loffredo reportedly spoke to appellant in a “clear firm voice.”
The March 24, 2000 “Loffredo” incident was first adjudicated as a traumatic injury, then
as one of several incidents giving rise to an occupational disease (xxxxxx296), and more recently
as a recurrence of the July 12, 1999 employment injury. To date, these alternative theories of
entitlement have been uniformly rejected. When the case was last on appeal, the Board found
that appellant failed to establish she sustained a recurrence of disability beginning March 25,
2000, causally related to her July 12, 1999 employment injury.4 The Board also noted that
appellant’s counsel had argued in the alternative that the March 25, 2000 work stoppage was the
result of a consequential injury. However, the Board did not address this argument because the
Office had yet to issue a decision on that particular aspect of the claim.
By letter dated January 17, 2006, appellant’s counsel asked that the Office accept
aggravation of PTSD as a consequential injury. The request was based in large part on the
medical opinions of Susan B. Rutherford, a clinical psychologist, and Dr. Dorothy E. Faris, a
Board-certified psychiatrist.
Dr. Rutherford first examined appellant on January 27, 2000, and continued to treat her
on a regular basis over an eight-year period. In a September 24, 2001 report, she noted that
appellant was exposed to a traumatic situation with her supervisor over a period of months.
Appellant experienced humiliation, fear of going to work, fear of physical harm, and a sense of
intimidation and harassment. Dr. Rutherford explained that those months of trauma caused
appellant to be extremely anxious, and as a result, she suffered from panic attacks. Appellant
slept poorly and physically shook uncontrollably. She had reportedly appealed to various
authority figures at the employing establishment, but received little, if any assistance.
Dr. Rutherford noted that appellant was diagnosed with PTSD and placed on medication. She
then began treating appellant twice each week.
Dr. Rutherford noted that appellant felt pressured by the employing establishment to
return to work and upon her return to work in October 1999, she encountered a number of
stressful situations. She further noted that appellant’s PTSD continued unabated. Dr. Rutherford
also noted that the employing establishment threatened to change appellant’s work hours and
days off, which exacerbated her condition. Appellant “continued to be in an emotionally frail
state when the final incident occurred ... with a Mr. Ed Lafredo (sic) in March, 2000.”
Dr. Rutherford indicated that this incident occurred in the cafeteria where appellant approached
Mr. Loffredo for “help in getting paid by signing a paper.” Apparently, Mr. Loffredo became
agitated, swinging his arms over appellant. Dr. Rutherford reported that Mr. Loffredo refused
appellant’s request and told her he did not care what happened to her. She explained that
appellant became quite frightened, fearful of her life, and a panic attack ensued ultimately
4

Docket No. 04-1480 (issued December 30, 2005).
reference.

The Board’s prior decision is incorporated herein by

3

requiring a short hospitalization to gain control over a rapid heart rate. Dr. Rutherford further
explained that appellant was still suffering from PTSD resulting from the first incident when the
second “traumatizing incident occurred.” She was not in remission at the time, and this second
incident aggravated appellant’s “already present fragile emotional state” and she required a
longer psychiatric hospitalization. According to Dr. Rutherford, the “first incident at the
[employing establishment] ... destabilized [appellant] badly and the second incident further
worsened her condition.”
Dr. Dorothy E. Faris, a Board-certified psychiatrist, began treating appellant for her
PTSD just a few days after the March 24, 2000 incident with Mr. Loffredo. In a report dated
October 19, 2001, she noted that, while appellant had a history of childhood depression and
physical abuse, she had been psychiatrically stable in the two years preceding 1999. Appellant
advised Dr. Faris that a new supervisor began to harass her in February 1999. Due to the
harassment appellant became fearful she would be physically harmed by her supervisor or others
at the employing establishment. Dr. Faris indicated that appellant developed new symptoms of
PTSD including severe anxiety and physical agitation, forgetfulness, nightmares, intrusive
memories of the harassment and poor sleep. Appellant also had recurring symptoms of
depression, including sadness, tearfulness, hopelessness, anhedonia and vague suicidal ideation.
Dr. Faris noted that appellant received medication for her symptoms and her physicians placed
her on medical leave from July through September 1999. She also reported that appellant
remained fearful of returning to work and felt physically threatened, therefore, her doctor
requested a transfer to a different facility.
Dr. Faris indicated that, on October 25, 1999, appellant returned to work at a different
facility. However, at that time she had not completely recovered from her PTSD symptoms.
These symptoms included physical agitation and insomnia, which required medication and
psychotherapy. Dr. Faris also noted that appellant was not trained for this new facility and was
transferred several times. Appellant’s anxiety worsened because she felt unsure of herself and
she believed that other employees did not want her there. Dr. Faris explained that appellant had
recurring nightmares, extreme physical agitation, intrusive memories, poor appetite, poor sleep,
and she feared for her safety. She also noted that appellant had difficulty completing forms and
getting her appropriate pay and was assigned late shifts against her doctor’s recommendation,
which further increased her anxiety.
Dr. Faris stated that on March 24, 2000 appellant had a panic attack at work after a
confrontation with a supervisor. On March 27, 2000 appellant’s therapist recommended she not
return to work. Dr. Faris first saw appellant on March 28, 2000. She characterized appellant’s
presentation as “the worst case of physical agitation and anxiety” she had seen in her career.
Dr. Faris explained that since that time appellant had continuing symptoms of PTSD, which were
made worse by any contact with the employing establishment. She further indicated that
appellant had severe symptoms of depression, with a suicide attempt in August 2000. Appellant
had not responded adequately to medication and Dr. Faris believed that she continued to be
disabled by PTSD.

4

Dr. Faris summarized her findings as follows:
“[Appellant] was predisposed to mental illness due to genetic and environmental
factors, and had suffered from depression and alcohol problems prior to
February 1999. A work injury consisting of harassment by a supervisor
beginning in [February 1999] caused [PTSD] and recurring depression.
[Appellant] returned to work before complete recovery, and had continuing
events at work that worsened her condition, including lack of training, frequent
transfers, and assignments to shifts against her restrictions. On [March 24, 2000]
a supervisor confronted her, directly causing a panic attack at work. She has
been unable to work since then due to PTSD. The previously mentioned work
events are the cause of the PTSD.”
Both Dr. Faris and Dr. Rutherford testified before the Branch of Hearings and Review on
October 23, 2002. Dr. Faris testified that appellant had not recovered from her employmentrelated PTSD by the time she began treating her on March 28, 2000. She also noted that it was
unlikely that appellant would recover. Dr. Faris explained that one of the problems of PTSD is
that you have intrusive memories and nightmares that are triggered by events or reminders of the
trauma. She further explained that with PTSD there is an original trauma that leads to the
disorder, but then exacerbations are triggered by a variety of factors, and often of things that are
reminiscent of the original trauma. Dr. Faris indicated that it was very difficult to figure out
exactly how much of the symptoms are caused by each individual trigger.
Appellant’s counsel asked Dr. Faris how appellant might react to being told by
Mr. Loffredo that “he did n[o]t care whether or not she got paid. And her supervisor did n[o]t
care whether or not she got paid.” Counsel wanted to know how appellant would receive this
type of statement from a “person in authority.” Dr. Faris replied that appellant would interpret
that as her “being singled out for mistreatment, which is the way she interpreted the initial
trauma also, that there was something about her that was leading her supervisors to mistreat her.”
At the October 23, 2002 hearing, Dr. Rutherford similarly testified that appellant had not
recovered from her PTSD. She noted that there were times when appellant had been calmer, but
the periods had not lasted very long, maybe a week or two, three weeks maximum.
Dr. Rutherford testified that appellant was disabled due to the cumulative effect of the July 1999
and March 24, 2000 incidents. She characterized the disability as permanent and posited that
appellant could probably work, but not at the employing establishment, and maybe part time.
Counsel posed the same question to Dr. Rutherford that he had posed to Dr. Faris
concerning appellant’s reaction to being told by Mr. Loffredo that “he did n[o]t care whether or
not she got paid, and her supervisor ... also did n[o]t care.” Dr. Rutherford replied that appellant
“would experience and did experience intense feelings of powerlessness.” She further explained
that powerlessness is a very big part of PTSD. “It [i]s like a living nightmare. And I think that
[i]s how it was experienced.”
In a decision dated September 21, 2007, the Office denied appellant’s claim for a
March 24, 2000 consequential injury and subsequent disability. It found that the March 24, 2000
incident was not considered to be a “‘direct and natural result of a compensable primary injury.’”

5

The Office stated that appellant “pursued [her] supervisor, in an off[-]duty situation, i.e., the
lunchroom, and there confronted him to complete some paperwork pertaining to an
administrative or leave situation.” According to it, appellant “created this intervening incident
by selecting an inappropriate time and place in which to conduct what would be official
administrative business, and when the supervisor rejected [her], [she] suffered an emotional
decompensation.”
The Office acknowledged that appellant’s employment-related PTSD had not gone into
remission at the time of the March 24, 2000 incident. However, the medical evidence reportedly
did not establish that appellant’s March 24, 2000 emotional decomposition was a natural
consequence of the July 12, 1999 injury. The Office found that appellant’s March 24, 2000
emotional decomposition was the result of an “independent intervening cause attributed to [her]
own intentional conduct,” and therefore, was not a consequential injury.
Appellant requested an oral hearing, which was held January 30, 2008. Her counsel
submitted copies of Dr. Rutherford’s various reports and treatment records from January 2000
through December 2007, most of which were already part of the record. Dr. Rutherford was
apparently unavailable to testify at the January 30, 2008 hearing. Therefore, counsel obtained a
sworn statement from Dr. Rutherford on February 20, 2008.5
In her latest statement, Dr. Rutherford reiterated that appellant never recovered from her
PTSD. With respect to the incident involving Ms. Prusak, she noted that appellant had “asked
her supervisor for help and she refused in a very abusive way.” As to the March 24, 2000
incident with Mr. Loffredo, Dr. Rutherford stated that it was an “identical trigger.” She
characterized it as a situation involving a “second supervisor [who] refused to help [appellant].”
According to Dr. Rutherford, appellant quickly decompensated because of it.
Virginia H. Poor, a licensed clinical social worker, began bi-weekly counseling sessions
with appellant on December 19, 2007.6 The session notes for January 5, 2008 indicated that
appellant was anxious and frightened about an upcoming workers’ compensation hearing.
Appellant reportedly spoke at length about incidents at work where she “experienced
discrimination and verbal abuse.” When they met on January 22, 2008, appellant continued to
report significant anxiety about the upcoming January 30, 2008 workers’ compensation hearing.
Following the hearing, appellant met again with her new therapist on February 5, 2008.
Appellant was said to have reflected more on the “traumatic events at the [employing
establishment].” According to the therapist, it was “extremely anxiety provoking to attend the
hearing.” Appellant told her therapist that “opposing counsel indicated that ‘Ed’ was calm with
[her] regarding the work day/incident in question....”7 However, she said it did not happen that
way. Appellant claimed that “‘Ed’ yelled, waved his arms angrily, and threw a stack of papers
5

The transcribed statement purports to be 26 pages in length. However, pages 7, 17, 20, 21, 23, 24 and 26 were
not included in counsel’s submission to the record.
6

Dr. Rutherford last treated appellant on December 12, 2007. She decided to retire from practice, and therefore,
referred appellant to a new therapist.
7

While appellant was represented by counsel at the January 30, 2008 oral hearing, there was no opposing counsel
present that day.

6

angrily at her.” In closing, the therapist noted that appellant’s “PTSD triggered (sic) with
hearing.” The latest treatment notes from February 19, 2008, indicated there was still some
additional anxiety and depression resulting from the workers’ compensation hearing a couple
weeks ago.
By decision dated April 14, 2008, the hearing representative affirmed the September 21,
2007 decision. He concurred with the Office’s finding that appellant’s March 24, 2000
emotional decomposition was the result of an “independent intervening cause attributed to her
own intentional conduct.”
LEGAL PRECEDENT
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent
intervening cause attributable to a claimant’s own intentional misconduct.8 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.9
ANALYSIS
Appellant’s counsel argues that the Office should have accepted aggravation of PTSD as
a consequential injury, which arose on March 24, 2000. Counsel also argues that appellant is
entitled to wage-loss compensation for total disability beginning March 25, 2000. In support of
this position, counsel relies on Dr. Rutherford’s February 20, 2008 sworn statement and the
Board’s decision in Charlet Garrett Smith.10 As counsel correctly notes, the Board has
recognized PTSD as a compensable consequential injury under circumstances where a certain
triggering event has been medically demonstrated to have caused a reawakening or exacerbation
of PTSD symptoms. This was the case in Charlet Garrett Smith where several years after her
initial injury, the employee was reminded of the particular industrial accident that had originally
caused her PTSD. The treating psychiatrist in that case noted that the injured employee had
attended a training class in July 1992 where the lecturer addressed safety matters and specifically
referenced the July 20, 1988 industrial accident. According to the psychiatrist, the mentioning of
the incident reawakened and exacerbated the employee’s PTSD. She later experienced sleep
disturbances, nightmares, anxiety and depression and was considered totally disabled as of
September 1992. The psychiatrist explained that no trauma had occurred while the employee
attended the July 1992 training class, but the reminder of the 1988 accident reawakened her
suppressed memories, thus requiring further treatment. In reversing the Office’s denial of the
claim, the Board explained that liability continues so long as the disability is in any part caused
by the employment-related injury. The Board found that the treating psychiatrist’s opinion

8

Mary Poller, 55 ECAB 483, 487 (2004); 1 Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation
§ 10-1 (2006).
9

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139, 141 n.7 (2001).

10

47 ECAB 562 (1996).

7

established that the employee’s disability beginning September 1992 was the direct and natural
result of her employment-related PTSD.11
Relying primarily on Dr. Rutherford’s February 20, 2008 sworn statement, counsel
argues that the March 24, 2000 incident with Mr. Loffredo triggered or reawakened appellant’s
memory of the July 12, 1999 incident with Ms. Prusak. Dr. Rutherford described the March 24,
2000 incident as an “identical trigger.” She characterized it as a situation involving a “second
supervisor [who] refused to help [appellant].”
Both the senior claims examiner and the hearing representative concluded that appellant’s
March 24, 2000 encounter with Mr. Loffredo represented an independent intervening cause
attributed to her own intentional conduct. The Office’s “independent intervening cause” analysis
is flawed in at least two respects. First, the focus is not simply on one’s “intentional conduct” as
noted by the Office, but on “claimant’s own intentional misconduct.”12 The hearing
representative did not make any particular findings with respect to the appropriateness of
appellant’s March 24, 2000 conduct. However, the senior claims examiner previously found that
appellant “created this intervening incident by selecting an inappropriate time and place in which
to conduct what would be official administrative business, and when the supervisor rejected
[her], [she] suffered an emotional decompensation.”
Appellant’s request to have Mr. Loffredo sign her to-do list did not rise to the level of
intentional misconduct. The substance, timing or location of appellant’s March 24, 2000 request
cannot legitimately be characterized as misconduct or even inappropriate. Had Mr. Loffredo
signed the note without question it is highly unlikely that appellant would have been chastised
for this same behavior. Moreover, appellant is not responsible for Mr. Loffredo’s behavior,
regardless of how benign or malevolent his reaction may have been. But setting aside for the
moment the Office’s analysis regarding appellant’s conduct, the Board notes that there is another
key element missing from the Office’s “independent intervening cause” analysis.
The Federal (FECA) Procedure Manual provides some insight on how to address
consequential and intervening injuries. With respect to the latter, the procedure manual provides
that “[a]n injury occurring ... to the same part of the body originally injured is termed an
intervening injury if compensation is claimed subsequent to the second injury.” When
confronted with this scenario, “the [claims examiner] must determine whether the disability is
due to the second injury alone, or whether the effects of the first injury still contribute to the
disability.” The procedure manual further provides that “[u]nless the second injury breaks the
chain of causation between the original injury and the disability claimed, the disability will be
considered related to the original injury.”13
The second flaw in the Office’s “independent intervening cause” analysis is that the
Office has not identified any medical evidence indicating that the March 24, 2000 incident with
11

Id. at 565.

12

1 Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 10-1 (2006).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.6b (June 1995).

8

Mr. Loffredo broke the chain of causation between appellant’s current psychiatric condition and
her July 12, 1999 employment-related PTSD. Thus, neither the applicable law nor the factual
and medical evidence supports the Office’s stated rationale for denying appellant’s claim for a
consequential injury.
Despite the absence of medical evidence severing any connection between appellant’s
July 12, 1999 accepted PTSD and her post-March 24, 2000 condition, one does not simply
presume an ongoing causal relationship. Appellant is not relieved of her burden of establishing a
causal relationship between her original injury of July 12, 1999 and her claimed consequential
injury arising on March 24, 2000.14 While the Board finds fault with the Office’s analysis, we do
not take issue with the ultimate decision to deny appellant’s claim for a consequential injury.
Counsel’s latest theory of the case is that the March 24, 2000 “Loffredo” incident
triggered appellant’s memory of the July 12, 1999 incident with Ms. Prusak. Dr. Faris discussed
the effects of triggering events, but she did not specifically characterize the “Loffredo” incident
as such. In her October 23, 2002 testimony, Dr. Faris indicated that appellant interpreted
Mr. Loffredo’s March 24, 2000 remarks as her “being singled out for mistreatment, which is the
way she interpreted the initial trauma....” The similarity Dr. Faris apparently saw between these
events is questionable for at least two reasons. First, her October 19, 2001 report did not include
a reference to the July 12, 1999 incident with Ms. Prusak and Dr. Faris described the March 24,
2000 “Loffredo” incident as merely a “confrontation with a supervisor.” With this ostensibly
limited factual background, one questions Dr. Faris’ ability to draw any reasonable comparisons
between the July 12, 1999 and March 24, 2000 incidents. Second, Dr. Faris’ October 23, 2002
testimony is questionable because it is based in part on facts that have not been established on
the record. Counsel’s question to the doctor was premised on Mr. Loffredo telling appellant that
“he didn’t care whether or not [appellant] got paid. And her supervisor didn’t care whether or
not she got paid.” But appellant has failed to substantiate her allegation that Mr. Loffredo
uttered these words or anything comparable. The absence of an underlying factual basis
seriously calls into question Dr. Faris’ ability to offer a rationalized medical opinion.15
Accordingly, the Board finds that Dr. Faris’ October 19, 2001 report and subsequent hearing
testimony are insufficient to satisfy appellant’s burden of establishing a consequential injury.
Dr. Rutherford’s opinion is similarly insufficient to establish that appellant sustained a
consequential injury. Her September 24, 2001 report failed to include any specific details of the
July 12, 1999 incident with Ms. Prusak. The Board further notes that Dr. Rutherford initially
characterized the March 24, 2000 “Loffredo” incident as a “traumatizing” event, rather than a
mere trigger. However, in her February 20, 2008 sworn statement, Dr. Rutherford appears to
have abandoned her initial characterization. Her latest view is that the March 24, 2000 incident
with Mr. Loffredo was an “identical trigger” of the incident with Ms. Prusak. Despite what
14

Id. at Chapter 2.805.6a(2).

15

Causal relationship is a medical question, which generally requires rationalized medical opinion evidence to
resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on causal relationship must
be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). In order
to be considered rationalized, the opinion must be expressed in terms of a reasonable degree of medical certainty and
must be supported by medical rationale. Id.

9

appears to be a limited understanding of the July 12, 1999 employment incident,16
Dr. Rutherford characterized the March 24, 2000 incident as a situation involving a “second
supervisor [who] refused to help [appellant].”
It is difficult to fathom how one can draw similarities between separate events without a
complete and thorough understanding of those events. Notwithstanding her characterization of
the March 24, 2000 incident as an “identical trigger,” Dr. Rutherford admitted that it was
“unclear to [her] exactly what Mr. Lafredo (sic) did or did not do....” Perhaps an accurate factual
basis is unnecessary in this instance, with the focus instead being on appellant’s mere perception
of events rather than reality.17 If this is the case, Dr. Rutherford has not provided any
recognizable explanation to this effect. In fact, her February 20, 2008 sworn statement is
missing 7 of its reported 26 pages. Dr. Rutherford’s report presents the distinct possibility that
any supervisor who refuses appellant’s request for assistance, be it legitimate or otherwise,
represents a potential trigger for her PTSD. Before one accepts this daunting prospect, it is not
unreasonable to require a more thorough and exacting medical analysis, as well as a clear and
succinct explanation. Consequently, the Board finds that appellant has not satisfied her burden
of proof.
CONCLUSION
Appellant has not established that her claimed disability beginning March 25, 2000 is
causally related to her July 12, 1999 employment-related PTSD.

16

Dr. Rutherford noted that appellant “asked her supervisor for help and she refused in a very abusive way.”

17

The Board notes that appellant has not always been a consistent and accurate historian. As recently as
February 2008, appellant represented to her current therapist that Mr. Loffredo “threw a stack of papers angrily at
her.”

10

ORDER
IT IS HEREBY ORDERED THAT the April 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

